Citation Nr: 1212571	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-45 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1967 to September 1971.

Previously, the Veteran claimed service connection for PTSD in November 2006, which was granted in a July 2007 rating decision and assigned a 30 percent evaluation; the Veteran timely submitted a notice of disagreement with the assigned evaluation and such evaluation was increased to 50 percent in a November 2007 rating decision.  The RO sent the Veteran a statement of the case in November 2007 which addressed the issue of increased evaluation in excess of 50 percent for his PTSD.  The Veteran never responded to that statement of the case and that decision is considered final.  The Veteran submitted a claim for increase in September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's PTSD.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2011; a transcript of that hearing is associated with the claims file.

The issue of whether new and material evidence has been received in order to reopen a claim of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's psychiatric symptomatology is manifested by: occasional suicidal thoughts; flattened affect; depressed mood; impaired memory; impaired judgment; disturbances of motivation and mood, including irritability; concentration problems; symptoms of hypervigilance, including occasionally checking things during the night; sleep disturbance and nightmares, which occasionally resulted in violent outbursts during his sleep; and, difficulty in establishing and maintaining effective work and social relationships, including some isolative tendencies, but does not demonstrate: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or, inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria establishing an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in October 2009 that provided information as to what evidence was required to substantiate his claim for increase and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter explained what type of information and evidence was needed to establish a disability rating and effective date; it also provided the relevant rating criteria for his PTSD.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board acknowledges that the Veteran stated in his hearing that he had a VA sleep study which does not appear in the record; however, the Board finds that such evidence is not potentially relevant in this case as such a study would not demonstrate day-to-day psychiatric symptomatology on which to assess the Veteran.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

Review of the Veteran's VA treatment records, especially those since November 2008 which are particularly pertinent to the Veteran's claim in this case, disclose that the Veteran is seen approximately every 6 months for individual counseling.  Records from November 2008, May 2009 and November 2009 generally demonstrate that the Veteran is well dressed and groomed with a euthymic mood and appropriate affect.  His thought process, progression and content were coherent and spontaneous.  He is not shown to have any suicidal or homicidal ideations.  The Veteran is not shown to be violent, except for during his sleep when he has attacked his wife.  The Veteran describes his sleep as very restless, which is confirmed by his wife.  He also avoided crowds, startled easily, and had no close friends with whom he associates.  The Veteran's respective GAF scores for those sessions were 81, 83 and 78, respectively.

During the hearing on appeal, the Veteran stated that he had no friends and that he mostly stayed at home with his wife.  He stated that he would also see his family, including his granddaughters when they would stay the night, but that he was afraid to fall asleep around them for fear of hurting them.  He stated that he does not spend the night anywhere overnight and will only attend family functions that do not require an overnight stay.  He stated that he was on 15 different medications, the cocktail of which makes him sleepy during the day, so he often naps.  He stated that during his sleep, which is often impaired, that he is restless and has frequent nightmares which cause him to yell out and he has even woken up choking his wife.  The Veteran stated that he goes to the store about once a week, which is the only time he drives.  He otherwise lets his wife drive because he gets road rage at the "idiots on the road."  The Veteran has never had any physical instances of violence during such incidents of road rage.  The Veteran's spouse testified that she does all the finances because he cannot concentrate on them, and stated that she occasionally has to remind him to take a shower or to change into a clean shirt; otherwise, the Veteran handled his personal hygiene very well.  The Veteran submitted pictures of his cabinet full of medications, as well as a picture of his bedroom in which he has erected a make-shift wall next to the bed so he does not fall out of it at night when he has nightmares.

The Veteran underwent a VA examination for his PTSD in November 2009.  He reported problems with depression, suicidal thoughts, poor concentration, sleep disturbances, nightmares, guilt, nervousness and irritability.  The Veteran stated that he was depressed for a long time and that when he was depressed he did not want to go anywhere.  He felt no joy, had trouble thinking, and wanted to "shut down."  He estimated he was depressed 60 percent of the time.  The Veteran sometimes struggled with whether life was worth it, though he has been told that suicide is "unforgivable."  He was nervous all the time, particularly when around groups of people and if attention was on him.  The Veteran preferred to sit in the corner in restaurants.  He was afraid of the dark and avoided movie theaters with groups of people he does not know in the dark.  Nightmares where he was "trying to fight somebody" in Vietnam were described; he stated that such occurred three to four times a month, and that he had nightmares about other issues four to five times a month.  These nightmares were distressing for him as well as his spouse, who has been the subject of some violence during his nightmares.  The Veteran woke up a lot during his sleep and usually will look around before going back to sleep; occasionally, he will check things.  He stated that he was easily irritated and upset with people; he does not yell, but has in the past, though he has never become aggressive or destructive.  The Veteran had a hard time concentrating, particularly when trying to read and understand others.

The Veteran reported that he retired due to back problems in 2005; during the examination, he was noted as being unemployed.  The Veteran was married twice, his spouse being his second marriage.  The first marriage lasted 25 years, though the Veteran's symptomatology including depression and avoidance of crowds led them to not do anything together anymore.  The Veteran married his current spouse in 1996 and reported that the relationship was going well, though she disliked him hitting her in his dreams.  The Veteran indicated that he lives with his wife and does yard work and piddles around his workshop, though he used to do this more often in the past.  The Veteran stated he does not have any friends, though he will occasionally babysit his grandchildren.  On examination, the Veteran was casually dressed with appropriate hygiene and grooming.  The Veteran's speech was clear and he was able to express himself.  His affect was nervous and his overall mood was depressed.  The Veteran's orientation was appropriate and his thinking was spontaneous, logical and productive.  His thought content was notable for preoccupation with events that occurred during Vietnam.  His relationships with others appeared to be fair in quality, though they were low in frequency of contact and he demonstrated a preference of being alone.  The Veteran's concentration was appropriate; he had the capacity for abstract thinking, though his judgment was diminished by depression leading towards isolation.  

The examiner stated that the Veteran's symptomatology was marked by intrusive memories, nightmares, efforts to avoid stimuli which reminded him of his trauma, diminished interest in normal activities, detachment from others, diminished affect, sleep disturbance, concentration problems, and hypervigilance.  The examiner remarked that the Veteran's current intensity of his symptomatology was mild with impaired social relationships, judgment, mood, and range of activities; he also had a flattened affect, impaired memory, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  The Veteran was diagnosed with PTSD and assigned a GAF of 58 due to having no friends and limited low social tolerance.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Throughout the appeal period, the Veteran has been assigned a 50 percent evaluation for his PTSD.  His PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Based on the above facts, the Board finds that the criteria for a 50 percent evaluation have been met throughout the appeal period.  During the appeal period, the Veteran's symptomatology included: occasional suicidal thoughts; flattened affect; depressed mood; impaired memory; impaired judgment; disturbances of motivation and mood, including irritability; concentration problems; symptoms of hypervigilance, including occasionally checking things during the night; sleep disturbance and nightmares, which occasionally resulted in violent outbursts during his sleep; and, difficulty in establishing and maintaining effective work and social relationships, including some isolative tendencies.

A higher evaluation is not for application in this case, even though the Veteran does demonstrate some symptomatology noted in the Rating Schedule for a higher evaluation-such as suicidal ideations and some chronic/near-continuous depression symptomatology-because the severity of the Veteran's overall symptomatology picture does not more closely approximate the severity of the symptoms noted for a higher evaluation.  Specifically, the Board notes that the Veteran's lowest GAF score throughout the appeal period is 58, which correlates to moderate symptomatology severity.  Such is juxtaposed against the Veteran's GAF scores in the low 80's and high 70's throughout the appeal period demonstrating mild to transient symptomatology severity.

Moreover, while the Board acknowledges that the Veteran has some occasional suicidal thoughts, throughout the appeal period he is not shown to have any suicidal ideations and generally does not endorse such thoughts and feelings during his examinations and treatment.  Additionally, the Veteran does not appear at this time to have any serious intent or plan to carry out any such suicidal ideations that he might have.  

Also, the Board acknowledges that the Veteran has some depression symptomatology that is shown to be chronic throughout the appeal period; the Board further notes that the Veteran's lay statements and the examiner's description of his symptomatology notes that his depression is his predominant symptom cluster.  However, the evidence in this case does not disclose that he was unable to function independently, appropriately and effectively because of these symptoms.  The Veteran is shown to be able to drive himself to town, cloth and appropriately groom himself, and otherwise function in his activities of daily living with minimal help from his spouse; such is specifically indicated by the Veteran and his spouse's statements during the hearing on appeal.

The Board further acknowledges that the Veteran does appear to occasionally wake in the middle of the night in order to check things; however, such does not appear to happen with any routine frequency and it was certainly not noted as being an obsessional ritual at any time throughout the appeal period.  

The Veteran's speech was noted as being logical, appropriate, coherent and clear throughout the appeal period; he did not have any spatial disorientation at any time, nor does he demonstrate any impaired impulse control.  The Board does concede that he stated that he does not drive because he gets road rage.  However, none of the evidence demonstrates that the Veteran ever was violent, aggressive or destructive during the appeal period.  Thus, while the Veteran has some irritability with people, particularly "idiots on the road," the Veteran cannot be said to have any impaired impulse control at any time throughout the appeal period.

Furthermore, the Veteran is not shown to have any neglect of his personal appearance and hygiene throughout the appeal period.  While the Veteran's spouse may have to occasionally remind him to take a shower or put on a clean shirt, the Veteran has always appeared to be casually dressed and neatly groomed throughout the appeal period.  The Veteran and his spouse specifically noted during their statements that such reminder of the Veteran to do some minor grooming habits was few and far between.

Finally, the Board acknowledges that the Veteran is not shown to have any close friends throughout the appeal period.  However, the Veteran has been married to his spouse for over 15 years and before that was married to another woman for 25 years.  The Veteran has relationships with his family, including his grandchildren whom he occasionally will babysit.  While the Board notes that these relationships are limited in scope and frequency, they do demonstrate that the Veteran can establish some effective relationships.  Such was specifically noted in the examiner's assessment of the Veteran's psychiatric symptomatology during the November 2009 examination.  Therefore, the Board finds that the severity of the Veteran's social isolation does not disclose an inability to establish and maintain effective relationships, but rather connotes a difficulty in cultivating and maintaining those relationships.

The Board has reviewed and weighed the subjective complaints of the Veteran in this case against the objective evidence of record; the Board acknowledges that the Veteran is particularly competent to relate his subjective symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  And while the Board understands and empathizes with the Veteran's statements that he subjectively feels that his symptomatology is worse than he is currently rated, objectively the severity of the symptomatology demonstrated throughout the record does not correlate with the severity necessary for a higher evaluation in this case.  

Accordingly, the Board finds that the severity of the Veteran's symptomatology throughout the appeal period more closely approximates to a 50 percent evaluation, and thus, his increased evaluation claim must be denied.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so contemplating this claim, the Board has acknowledged and appropriately contemplated the relevant evidence of record during the year prior to the Veteran's filing of a claim for increase.  See 38 C.F.R. § 3.400(o) (2011).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, while the evidence of record indicates that the Veteran is currently unemployed, there is no evidence-including the Veteran's own lay statements-which relate such unemployment to his PTSD.  Since there is not any evidence of record that the Veteran's PTSD causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


